Citation Nr: 0031291	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  99-14 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for acquired nicotine 
dependence, with secondary bronchitis and pneumonia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


REMAND


The veteran had active duty from January 1962 to January 
1965.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

In addition, the Board of Veterans Appeals (Board) notes that 
a September 1991 statement from the veteran's treating 
physician, Donald A. Mahler, M.D., indicates that a nexus 
exists between the veteran's currently diagnosed respiratory 
disorder and his smoking.  In addition, a March 1979 private 
medical consultation reveals an opinion by David J. Albright, 
M.D. indicating that the veteran has hypoxemia that is 
related to his heavy smoking.  However, in the examination 
with Dr. Mahler, the veteran reported a 35-year history of 
smoking.  He did not distinguish how much of this smoking he 
did during active service.  In fact, the medical evidence of 
record, and the veteran's own statements, reflect that the 
veteran smoked before, during, and after his active service.  
Thus, it cannot be determined from either Dr. Mahler's or Dr. 
Albright's opinions that the veteran's smoking solely during 
his active service is the cause any currently diagnosed 
respiratory disorder.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

2.  Dr. Mahler should be given an 
opportunity to clarify his opinion.  
Specifically, he should be asked to 
provide an opinion as to whether or not 
the veteran's respiratory disorder(s) 
result from his smoking solely during his 
period of active service.  In the 
alternative, he should be given the 
opportunity to provide an opinion as to 
what relationship, if any, exists between 
the veteran's respiratory disorder(s) and 
his smoking solely during his active 
service.

3.  The RO should schedule the veteran 
for VA examination(s) to determine 
whether the veteran may be diagnosed with 
nicotine addiction, and to determine the 
nature and extent of his respiratory 
disorder(s).  The examiner(s) should 
render an opinion as to the relationship, 
if any, between the history of the 
veteran's cigarette smoking during active 
service and any diagnosed nicotine 
addiction.  The examiner(s) should also 
render an opinion as to the relationship, 
if any, between any of the veteran's 
currently diagnosed respiratory 
disorder(s) and any diagnosed nicotine 
addiction.  In the alternative, the 
examiner(s) should offer an opinion as to 
the relationship, if any, between the 
history of the veteran's cigarette 
smoking during active service alone and 
his currently diagnosed respiratory 
disorder(s).  All indicated tests and 
studies should be accomplished.  All 
findings, and the reasons and bases 
therefor, should be set forth in a clear 
and legibile manner.  The claims folder 
should be made available to the 
examiner(s).

4.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the veteran's claim for service 
connection for acquired nicotine 
dependence with secondary bronchitis and 
pneumonia.

5.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The appellant is hereby notified that it is the 
appellant's responsibility to report for the examination and 
to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655 (2000).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




- 4 -


